Exhibit 10.1

February 6, 2014

Michael H. Lee

16001 Collins Avenue

Unit 2701

Sunny Isles Beach, FL 33160

 

  Re: Separation and Release Agreement

Dear Michael:

This letter agreement (“Letter Agreement”) sets forth the understanding between
you and Tower Group International, Ltd. (the “Company”) regarding your
separation from the Company, and serves as a Notice of Termination under
Section 4(b) of the Employment Agreement, dated February 27, 2012, by and
between you and the Company, as amended (the “Employment Agreement”).
Capitalized terms not otherwise defined herein have the meaning set forth in
your Employment Agreement.

 

1. Termination

Your employment and all other service relationships with the Company and its
affiliates will terminate on the date hereof (the “Termination Date”). It is
agreed that you hereby resign, as of the Termination Date, as an officer and
director of the Company and any of the Company’s subsidiaries, affiliates, joint
ventures and other related entities (including as the Chairman of the Company’s
Board of Directors).

 

2. Separation Payments

Upon your termination of employment, you will be entitled to the following
payments and benefits (in each case, less applicable withholdings):

 

  (a) Pursuant to Section 5(a)(i) of your Employment Agreement, the Company will
pay you, within 30 business days after the Termination Date, any earned but
unpaid Annual Base Salary; and

 

  (b) Pursuant to Sections 5(a)(iii) and (iv) of your Employment Agreement, the
Company will pay you, within 30 business days after the Termination Date, a cash
lump sum equal to three (3) times the sum of (x) your Annual Base Salary,
(y) the average Annual Bonus for the 2011, 2012 and 2013 calendar years and
(z) the total premiums that would have been paid by the Company to provide you
with life accident and health insurance benefits for one year (the total amount
payable under this Section 2(b) is $3,280,614).



--------------------------------------------------------------------------------

In accordance with Section 7 of your Employment Agreement, you will only be
entitled to receive the payments and benefits in Paragraph 2(b) above if you do
not revoke any part of the general release and waiver of Claims in Paragraph 3
within the 7-day revocation period described below, and if you do revoke any
part of the general release and waiver of Claims in Paragraph 3, the Company
will have no obligation to provide any of the payments or benefits in Paragraph
2(b) above or otherwise.

 

3. General Release and Waiver of Claims

(a) Release. By signing this agreement, you, on behalf of yourself and your
heirs, executors, administrators and assigns, in consideration of the
compensation and benefits provided to you by the Company pursuant to Paragraph
2(b) of this Letter Agreement, do hereby release and forever discharge and
covenant not to sue the Company, its subsidiaries and affiliates, and their
respective directors, members, officers, executives, agents, stockholders, and
its and their successors and assigns (both individually and in their official
capacities) (the “Releasees”), from any and all actions, causes of action,
covenants, contracts, claims, demands, suits, and liabilities whatsoever, which
you ever had, now have or may have arising prior to or on the effective date of
this Letter Agreement by reason of your employment with or services to or
termination of your employment or services from the Company and its affiliates
(“Claims”).

By signing this Letter Agreement, you are providing a complete waiver of all
Claims that may have arisen, whether known or unknown, up until and including
the effective date of this Letter Agreement. This includes, but is not limited
to, claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967 (“ADEA”)
(including the Older Workers Benefit Protection Act), the Americans With
Disabilities Act, the Fair Labor Standards Act, the Equal Pay Act, the Family
and Medical Leave Act, the Executive Retirement Income Security Act of 1974
(except as provided below), the New York State and New York City Human Rights
Laws, the New York Labor Law, and all applicable amendments to the foregoing
acts and laws, or any common law, public policy, contract (whether oral or
written, express or implied) or tort law, and any other local, state or Federal
law, regulation or ordinance having any bearing whatsoever on the terms and
conditions of your employment and the cessation thereof. This release of Claims
will not, however, apply to any obligation of the Company pursuant to this
Letter Agreement, any rights you may have under equity award agreements between
you and the Company, any rights to indemnification from the Company you may
have, any rights to continuing directors’ and officers’ liability insurance to
the same extent as the Company covers its other officers and directors, any
rights that you may have to obtain contribution in the event of the entry of
judgment against yourself as a result of any act or failure to act for which
both you and the Company are jointly responsible or any benefit to which you are
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits, vested benefits under any other benefit
plans of the Company or its affiliates or any other welfare benefits required to
be provided by statute (claims with respect thereto, collectively, “Excluded
Claims”).

(b) Proceedings. You further agree, promise and covenant that, to the maximum
extent permitted by law, neither you, nor any person, organization, or other
entity acting on your behalf, has filed or will file, charged or will charge,
claimed or will claim, sued or will sue, or caused or will cause, or permitted
or will permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary or other relief) against the
Releasees with respect to any Claims other than Excluded Claims.

 

-2-



--------------------------------------------------------------------------------

(c) Acknowledgements by You. You hereby acknowledge and confirm that you were
advised by the Company in connection with your termination of employment or
services to consult with an attorney of your choice prior to signing this
release of Claims, including, without limitation, with respect to the terms
relating to your release of Claims arising under ADEA, and that you have in fact
consulted an attorney. You have been given 21 days to review this release of
Claims, and you are signing this release of Claims knowingly, voluntarily and
with full understanding of its terms and effects, and you voluntarily accept the
benefits provided for under Paragraph 2(b) of this Letter Agreement for the
purpose of making full and final settlement of all claims referred to above. You
also understand that you have seven days after the Termination Date to revoke
the release of Claims in Paragraph 3, and that this release of Claims and any
obligations that the Company has under Paragraph 2(b) of this Letter Agreement
will not become effective if you exercise your right to revoke the release of
Claims within seven days of execution. You understand that such revocation must
be delivered to the Company at its headquarters, attn: General Counsel, during
such period to be effective.

 

4. Cooperation

You agree, after the Termination Date, to reasonably cooperate with the Company
and its affiliates and their respective directors, officers, attorneys and
experts in all matters relating to your pending work on behalf of the Company
and the orderly transfer of any such pending work to other employees of the
Company as may be designated by the Company.

 

5. Non-Competition, Confidential Information and Non-Solicitation

You agree and acknowledge that your obligations under the non-competition,
confidential information, non-solicitation and non-interference provisions
contained in Section 10 of your Employment Agreement will continue to apply
after the Termination Date for the period of time specified in such provisions.
You affirm that such provisions are not unduly burdensome to you and are
reasonably necessary to protect the legitimate interests of the Company.

 

6. Other Terms

(a) Breach. You agree and acknowledge that should you violate any term of this
Letter Agreement, the amount of damages that the Company would suffer as a
result of such violation would be difficult to ascertain and money damages will
not afford the Company an adequate remedy. You further agree and acknowledge
that in the event of a breach of any term of this Letter Agreement, the
Company’s obligation to provide you with any payments or benefits pursuant to
Paragraph 2(b) of this Letter Agreement will immediately cease, and the Company
will be entitled to recover any payments and benefits paid under this Letter
Agreement and obtain all other relief provided by law or equity, including, but
not limited to, injunctive relief.

(b) Representations and Nondisclosure. You acknowledge that you have not relied
on any representations or statements not set forth in your Employment Agreement
or this Letter Agreement. You will not disclose the contents or substance of
this Letter

 

-3-



--------------------------------------------------------------------------------

Agreement to anyone except your immediate family and any tax, legal or other
counsel that you have consulted regarding the meaning or effect hereof, and you
will instruct each of the foregoing not to disclose the same. Any such
disclosure by any member of your immediate family or any of your tax, legal or
other counsel will be regarded as a breach of this Paragraph 6(b) by you, and
you will be fully responsible for any such breach.

(c) Nonadmission. Nothing contained in this Letter Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the other Releasees.

(d) Entire Understanding. This Letter Agreement sets forth the entire agreement
between you and the Company regarding your termination of employment and other
service relationships with the Company and its affiliates, and supersedes any
other severance, separation and/or employment agreements between you and the
Company (including, for the avoidance of doubt, the Employment Agreement). As of
the Termination Date, your Employment Agreement will terminate and be of no
further force and effect, except as set forth in this Letter Agreement; provided
that, notwithstanding the foregoing, Sections 10 (Non-Competition; Confidential
Information; and Non-Solicitation), 11 (Attorney’s Fees), 13 (Successors) and 14
(Arbitration) will each survive termination of the Employment Agreement and
continue in effect through the periods provided therein.

(e) Governing Law. This Letter Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State. If any provision in this Letter
Agreement is held invalid or unenforceable for any reason, the remaining
provisions will be construed as if the invalid or unenforceable provision had
not been included.

(f) Severability; Counterparts. The invalidity or unenforceability of any
provision of this Letter Agreement will not affect the validity or
enforceability of any other provision. If any provision of this Letter Agreement
is held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Letter Agreement, will
remain valid and enforceable and continue in full force and effect to the
fullest extent consistent with law. This Letter Agreement may be executed in
several counterparts, each of which will be deemed an original, and such
counterparts will constitute one and the same instrument.

[Remainder of Page Left Intentionally Blank]

 

-4-



--------------------------------------------------------------------------------

To indicate your agreement with the foregoing, please sign and return this
Letter Agreement to Elliot S. Orol, Senior Vice President, General Counsel and
Secretary at 120 Broadway, 31st Floor, New York, NY 10271.

 

Very truly yours, TOWER GROUP INTERNATIONAL, LTD. By:  

/s/ Elliot S. Orol

Name:   Elliot S. Orol Title:   SVP, General Counsel & Secretary

 

Accepted and Agreed:

/s/ Michael H. Lee

Name:   Michael H. Lee Date:   2/6/14

[Signature Page to Letter Agreement re Separation and Release]